Citation Nr: 1534058	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  13-15 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Education Center in Muskogee, Oklahoma


THE ISSUE

Whether an overpayment of Veterans' Retraining Assistance Program (VRAP), in the amount of $2,607.80, was properly created.






ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel







INTRODUCTION

The Veteran served on active duty from June 1981 to June 1992.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an August 2012 decision by the Education Center at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  In August 2012, VA notified the Veteran that he was eligible to receive 12 months of full-time training benefits under the Veterans Retraining Assistance Program (VRAP). 

2.  VRAP benefits can only be paid for full-time training.  

3.  From August 27, 2012 to October 18, 2012, the Veteran was not enrolled full-time.  

4.  Due to a change in the Veteran's student status, he was overpaid education benefits in the amount of $2,607.80, for the period of August 27, 2012 to October 18, 2012.  
 
5.  The RO retroactively reduced the Veteran's education benefits for the period of August 27, 2012 to October 18, 2012.  


CONCLUSION OF LAW

The overpayment of VRAP benefits, in the amount of $2,607.803, was properly created.   38 U.S.C.A. §§ 5102, 5103, 5103A, 5302, 5107 (West 2014); VOW to Hire Heroes Act of 2011, title II of Public Law 112-56 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist.

VA's statutory duties to notify and assist impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  There are certain instances where these duties do not apply because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  This is indeed the situation in this case.  The facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable law pertaining to Veterans Retraining Assistance Program benefits.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002).  


II.  Factual Background.

In June 2012, the Veteran submitted an application for the Veterans Retraining Assistance Program.  By letter, dated in June 2012, the RO notified the Veteran that he had been awarded a certificate of eligibility for an approved program of education or training under Veteran's Retraining Assistance Program (VRAP) offered by a community college or a technical school leading to an associate degree or certificate.  The Veteran was notified that he was entitled to 12 months of benefits and that he had until April 1, 2014 to use those benefits.  Furthermore, the Veteran was informed that those benefits were to be applied to full-time training.  The letter specifically stated "you must maintain enrollment as a full-time student in order to receive benefit."  

Of record is an enrollment certification, dated in August 2012, indicating that the Veteran was enrolled at Tarrant County College for the periods from August 27, 2012 to October 18, 2012 and from October 22, 2012 to December 13, 2012.  

In August 2012, the RO received an enrollment certification (VA Form 22-1999) completed by a certifying official at Tarrant County College, indicating that the Veteran was enrolled at the college for the periods from August 27, 2012 to October 18, 2012 and from October 22, 2012 to December 13, 2012, with 8 "Res" hours for each period.  The certifying official indicated that the Veteran was a full-time student.  Based upon this information, the RO awarded education benefits for the approved program at Tarrant County College under the VRAP, as reflected in the August 2012 letter. 

An August 10, 2012, VA Form 22-1998 reflected that the Veteran was taking credits on a full-time basis.  

In February 2013, VA electronically received a Notice of Change in Student Status (VA Form 22-1999b).  The Veteran's school, Tarrant County College, reported that the Veteran had changed his enrollment from 8 hours to 4 hours, effective August 27, 2012.  As a result, the Veteran's student status during the period from August 27, 2012 to October 18, 2012 was changed from full-time to 3/4 time.  

On February 13, 2013, the Veteran was issued a letter indicating that, since his training time reduced from full-time to three quarter time, VRAP benefits were no longer payable for the period from August 27, 2012 to October 18, 2012.  It was further noted that this change resulted in an overpayment of $2,607.80.  


III.  Legal Analysis.

The VRAP is a component of the VOW to Hire Heroes Act of 2011, passed by Congress, and signed into law by the President. VRAP offers up to 12 months of training assistance to unemployed Veterans.  Participants may pursue an approved program of education offered by a community college or technical school that leads to an associate degree or a certificate (or other similar evidence of the completion of the program of education or training) and is designed to provide training for a high-demand occupation.  

Pursuant to the VRAP an eligible Veteran must: be at least 35 but not more than 60 years old; be unemployed; have last been discharged under other than dishonorable conditions; not be eligible for any other VA education benefit programs; not be in receipt of VA compensation due to unemployability; and not be, or have been in the last 180 days, enrolled in a Federal or state job training program.  The program is limited to 45,000 participants from July 1, 2012, through September 30, 2012, and to 54,000 participants from October 1, 2012, through March 31, 2014.  Participants may receive up to 12 months of assistance equal to the monthly full-time payment rate under the Montgomery GI Bill-Active Duty program.  See VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 713, § 211(e) (1) (B) (Nov. 21, 2011).  

Participants must attend full-time in order to receive up to 12 months of assistance equal to the monthly full-time payment rate under the Montgomery GI Bill-Active Duty program ($1,564 effective October 1, 2012 and $1,648 effective October 1, 2013).  Participants will not receive benefits for any time period during which the training drops below full-time.  Participants must be enrolled in a VA approved program of education offered by a community college or technical school.  The program must lead to an Associate Degree, Non-College Degree, or a Certificate, and train the Veteran for a high demand occupation.  Id.  

The Veteran maintains that the school enrolled him in a class that was not offered the semester in question; he was later allowed to drop it.  The Veteran further maintains that no one in the Veterans' office at the school explained to him the detriment of dropping the class in August 2012.  However, the Board notes that several communications to the Veteran, including the notice of eligibility dated in June 2012 as well as the notice of award in August 2012, informed him that VRAP benefits would only be paid for full-time enrollment.  Moreover, in February 2013, a certifying official at the school certified that the Veteran reduced his enrollment from 8 hours to 4 hours on the first day of the term, August 27, 2012.  In so doing, the Veteran's status was changed from full-time to 3/4 time, effective August 27, 2012.  Thus, the Veteran was pursuing a program of study that was less than full-time during the period from August 27, 2012 to October 18, 2012.  

As noted above, VRAP benefits were authorized under the VOW to Hire Heroes Act of 2011 for certain education programs and were authorized only for full-time programs.  VRAP participants had to be enrolled in a VA approved program of education offered by a community college or technical school and the program had to have been a full-time program.  The Veteran's program of study from August 27, 2012 to October 18, 2012 did not meet the full-time program requirements for VRAP, and he was not entitled to benefits under the VRAP.  Thus, the adjusted overpayment was properly created.  The law in this case, therefore, and not the evidence, is dispositive of the appeal.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

The overpayment of VRAP benefits was validly created in the amount of $2,607.80; thus, the appeal is denied.  



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


